Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument regarding cutout corresponds to a material removed from the appliance, it is noted that the cutout formed from material trimmed from the appliance ([0084]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-40 is/are rejected, as best understood, under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (2002/0192617).
Phan discloses a plurality of orthodontic appliances (figures 1-11) for positioning a patient's teeth, wherein at least one of the plurality orthodontic appliances (figures 9-10B) comprises: a patient removable orthodontic tooth positioning appliance (e.g. 12) having teeth receiving cavities shaped to receive and apply a resilient positioning force to a patient's teeth provided on either an upper jaw or a lower jaw, the appliance comprising a cutout (the appliance is cut to create a hook 50, 56 forming a cutout) operable/capable to expose an orthodontic elastic band receiving member, wherein the cutout is operable to be disposed over a tooth (figure 10A shows the cutout is formed on a tooth), is shaped to extend between a first point of a gingival line of the tooth and a 
Phan further discloses the cutout is a segmented cutout and is arcuate/curved (fig. 9-10B); the cutout defines a gingival-facing opening in the orthodontic positioning appliance the cutout is shaped to avoid interference with the elastic band receiving member (fig. 9-10B); the cutout has a curved shape as seen in the figures; the cutout protrudes into the gingival-facing surface at a distance of at least halfway between the gingival line of the tooth and the occlusal surface of the tooth (fig. 9-10B). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772